Citation Nr: 0735881	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for a bilateral eye 
disorder.

3.	Entitlement to service connection for a back disorder.

4.	Entitlement to service connection for a stomach 
disorder.

5.	Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968 and from February 1970 to February 1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for hearing loss 
with tinnitus, a bilateral eye disorder, a right foot 
disability, a back disorder, and a stomach disorder, and 
granted service connection and a 10 percent rating for 
hypertension.  The veteran perfected an appeal as to the 
denial of his service connection claims and the initial 
disability rating assigned for his service-connected 
hypertension.

In November 2004, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In August 2005, the Board remanded the veteran's claims to 
the RO/Appeals Management Center (AMC) for further 
development.

In a June 2006 rating decision, the RO granted service 
connection and compensable disability ratings for tinnitus 
and degenerative joint disease of the right foot.  The RO's 
action represents a complete grant of the benefits sought as 
to the veteran's claims for service connection for tinnitus 
and a right foot disorder.  As such, the Board will confine 
its consideration to the issues as set forth on the decision 
title page.

The issues of entitlement to service connection for a 
bilateral eye disorder and a stomach disorder, and an 
increased rating for hypertension, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
is in equipoise as to whether the veteran's bilateral 
hearing loss is attributable to exposure to acoustic 
trauma experienced during active service.

2.	The objective and probative medical evidence of record 
is in equipoise as to whether the veteran's back 
disorder, currently diagnosed as degenerative disc 
disease and degenerative joint disease of the lumbar 
spine, is related to his active military service.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, bilateral 
hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.385 (2007).

2.	Resolving doubt in the veteran's favor, a back disorder 
diagnosed as degenerative disc disease and degenerative 
joint disease of the lumbar spine, was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In an August 
2006 letter regarding another claim, and in the June 2007 
supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess.  Moreover, in the instant case, although the 
veteran's service connection claims are being granted, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims.  The RO 
will again provide appropriate notice as to the rating 
criteria and effective date to be assigned prior to the 
making of a decision on those matters.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).  

II.	Service Connection

According to 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  

A.	Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran contends that service connection should be 
granted for bilateral hearing loss.  In written statements 
and oral testimony in support of his claim, including in 
November 2004, he described exposure to acoustic trauma from 
artillery and infantry vehicles and said he experienced 
hearing loss and tinnitus since that time.  In a June 2006 
rating decision, the RO conceded the veteran's exposure to 
acoustic trauma in service and granted service connection and 
a compensable disability evaluation for tinnitus.  Hearing 
loss does not appear to have been specifically covered in 
that rating, but continued to be listed as a non-service 
connected disorder.

The veteran's service medical records document that, when 
examined for pre-induction in June 1966, a hearing 
abnormality was not noted, and he was found qualified for 
active service.  

When examined for enlistment in February 1970, a hearing 
abnormality was not noted and the veteran was qualified for 
active service.  Audiologic examinations performed in 1972, 
1979, and 1982, revealed findings of essentially normal 
hearing.  A February 1984 record indicates that audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
15
15
LEFT
       
30
20
0
0
10

When examined for retention in October 1987, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
20
LEFT
        
0
15
5
10
15

Post service, in February 2006, the veteran underwent VA 
audiological examination.  According to the examination 
report, the examiner reviewed the veteran's medical records, 
and noted the 1984 audiology test that was considered a 
temporary shift of thresholds that later resolved as it was 
not evidenced when examined for retirement.  The veteran 
reported bilateral hearing loss with hearing worse in the 
right ear, and tinnitus in the right ear that developed 
gradually in service.  He said that while in service, he was 
exposed to excessive noise from artillery, tanks, and in the 
infantry.  Audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
40
LEFT
5
15
10
25
40

Speech recognition scores on the Maryland CNC word list were 
94 percent in the veteran's right ear and 96 percent in his 
left ear.  The diagnosis was normal hearing sensitivity 
sloping to a mild high frequency sensorineural hearing loss, 
bilaterally.  The VA audiologist opined that it seemed 
unlikely that the veteran's hearing loss or tinnitus was the 
result of military service.

However, in February 2006, a VA physician who examined the 
veteran opined that it was at least as likely as not that his 
tinnitus was due to noise exposure in service.  

As noted above, in the June 2006 rating decision, the RO 
granted service connection and a compensable disability 
evaluation for tinnitus based, in large measure, on his 
exposure to acoustic trauma in service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the February 2006 VA physician who examined the 
veteran and found that his currently diagnosed tinnitus was 
consistent his history of noise exposure in service.  

As to the opinion of the February 2006 VA audiologist who 
diagnosed bilateral sensorineural hearing loss and tinnitus 
unrelated to service, the Board finds that, given the 2006 VA 
physician's professional expertise, and the scope of the 
clinical evaluation and treatment she gave the veteran, her 
opinion carries more weight than that of the 2006 VA 
audiologist.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  He 
reported exposure to artillery fire and infantry vehicles in 
service.  During his February 2006 VA examination, the VA 
physician noted the veteran's report a history of significant 
noise exposure in service.  This VA physician did not find 
the veteran's report of acoustic trauma in service 
inconsistent with the current clinical findings of bilateral 
tinnitus.  In its June 2006 rating decision, the RO conceded 
that the veteran was exposed to acoustic trauma in service.  
Accordingly, the Board finds that the veteran has established 
the existence of in-service noise exposure consistent with 
the conditions of that time.  In 2006, the VA audiologist 
diagnosed the veteran with bilateral hearing loss.  Given 
that the veteran attributed his tinnitus to acoustic trauma 
in service that the RO conceded, and given that the most 
current VA audiologic findings show bilateral hearing loss 
consistent with § 3.385, and resolving the benefit of the 
doubt in the veteran's favor, but without ascribing error to 
the action of the RO, service connection is established for 
bilateral ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.

B.	Back Disorder

The veteran also seeks service connection for a back 
disorder.  In written statements in support of his claim, and 
during his November 2004 Board hearing, he indicated that he 
did not recall sustaining a back injury but said that, 
sometime in approximately 1984, he experienced chronic back 
pain for which he sought medical treatment and was placed on 
light duty.  He did not seek further medical treatment for 
back pain until earlier in 2004, when he was diagnosed with 
degenerative joint disease.  

Service medical records reflect that, when examined for pre-
induction in June 1966, the veteran's spine was normal and he 
was found qualified for active service.

When examined for enlistment in February 1970, the veteran's 
spine was normal and he was found qualified for active 
service.  November 1984 clinical records reflect the 
veteran's complaint of lower back pain for the last day.  On 
examination, subjective buttock pain was noted and the 
assessment was a need to rule out sciatica.  Medication, 
rest, and warm soaks were recommended with no physical 
training for one week.  When seen a few days later, in 
December 1984, the veteran reported experiencing only slight 
relief.  On examination, there was no pain to palpation but 
increased lower leg pain with movement was noted.  The 
assessment was inflammation of the coccyx.  When examined for 
retention in October 1987, the veteran denied having 
recurrent back pain and the report of an examination 
conducted at that time is not referable to a spine 
abnormality.

Post service medical records, dated from 1991 to 2004, 
reflect the veteran's complaints of low back pain for which 
he underwent physical therapy.

A March 2004 clinical record reflects the veteran's 
complaints of low back pain for several weeks and findings of 
a palpable lumbar spasm.  The assessment included 
degenerative joint disease of the lumbar spine.  A March 2004 
radiology report of x-rays of the veteran's lumbar spine 
includes an impression of arthritic degenerative change 
involving the mid lumbar spine, particularly L2-3 and L3-4.

During his February 2006 VA examination, the veteran said he 
had progressively worsening lumbar spine pain that started in 
1985.  X-rays of the lumbar spine taken at the time that 
examination showed joint space narrowing at L2-3 with diffuse 
osteophytosis seen at the end plates throughout the lumbar 
spine.  The diagnosis was degenerative disc disease of the 
lumbar spine.  The VA examiner initially opined that it was 
"less likely as not (less than 50/50 probability)" that the 
veteran's back disorder was caused by a result of service, 
because there was no evidence of injury in service.  It was 
noted that the VA examiner reviewed the veteran's medical 
records.  In a restated opinion, it was noted that the 
veteran's back disorder was "at least as likely as not 
(50/50 probability) caused by or a result of" service 
because it began in service.  

In September 2006, another VA physician responded to the RO's 
request to clarify the February 2006 VA examiner's opinion as 
to whether the veteran's back condition was caused by or was 
the result of his military service.  This VA physician also 
reviewed the veteran's medical records and noted that the 
veteran had degenerative joint disease of the lumbar spine 
and developed back pain in service.  In this VA physician's 
medical opinion, the veteran's back disorder was at least as 
likely as not the result of military service, based on the 
fact that he developed symtoms during service.

The veteran has contended that service connection should be 
granted for a back disorder.  Service medical records 
document that in 1984 he was treated for complaints of low 
back pain, although when examined for retention in 1987, a 
back disorder was not noted.  In February 2006, a VA examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine.  That VA examiner, and another VA physician in 
September 2006, both reviewed the veteran's medical records 
and concluded that the veteran's currently diagnosed 
degenerative joint disease of the lumbar spine was caused by 
or a result of his military service because he developed 
symtoms in service.

Thus, the Board finds that the evidence is equally balanced 
as to whether the veteran has degenerative disc or joint 
disease of the lumbar spine as a result of service.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a back disorder, 
diagnosed as degenerative disc disease and degenerative joint 
disease of the lumbar spine, is in order.  38 U.S.C.A. §§  
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for back disorder, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, is granted


REMAND

The veteran seeks service connection for a bilateral eye 
disorder and a stomach disorder, and an increased initial 
rating, in excess of 10 percent, for his service-connected 
hypertension.

On April 27, 2006, the veteran underwent VA ophthalmologic 
examination.  The VA examiner concluded that it was unlikely 
that the veteran's findings of his dry eyes and glaucoma 
suspect were a result of military service.  A May 2006 
Addendum indicates that results of a Goldman exam 
demonstrated some constriction in both visual fields.  The 
basis for this was not set forth.  In a June 2007 signed 
statement, the veteran said that, on April 27, 2006, he was 
examined by a VA eye specialist who concluded that he 
suffered from high blood pressure in the eyes that was caused 
by his high blood pressure.  By his statement, it appears 
that the veteran may be raising a claim for secondary service 
connection for a bilateral eye disorder as due to his 
service-connected hypertension.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Additionally, when aggravation of a 
non-service- connected disability is proximately due to or 
the result of a service-connected disorder, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2007).

Here, the April 2006 VA medical opinion does not address the 
question of whether the veteran has a diagnosed bilateral eye 
disability proximately due to, or aggravated by his service-
connected hypertension nor has the RO considered the 
veteran's claim in that context.  Further, given that the 
veteran was last examined by VA for his service-connected 
hypertension in June 2003, more than four years ago, the 
Board believes a new VA examination is warranted to determine 
the current severity and all manifestations of the service-
connected disability, and any relationship to an eye 
disorder.

Additionally, the veteran seeks service connection for a 
stomach disorder.  A March 1999 post service medical record 
reflects diverticulosis and results of an April 1999 
colonoscopy include a narrow sigmoid.  In February 2006, a VA 
examiner noted the veteran's history of stomach pain in 
service in 1985 and current findings of abdominal tenderness.  
The diagnosis or etiology of his problem was "intermittent 
abdominal pain, unknown etiology".  But, then the veteran 
examiner said that the veteran's abdominal pain was "at 
least as likely as not...caused by or a result of" active 
service because it began in service.  It is clear that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  But, here it is unclear if the 
veteran even has a chronic identifiable stomach disorder and, 
if so, the exact nature of the disorder.  Thus, further 
clarification of the VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request that the VA 
examiner who prepared the February 8, 
2006 VA stomach, duodenum, and 
peritoneal adhesions examination 
report, (or a similarly situated 
examiner,) review the examination 
report and the veteran's medical 
records, and respond to the following 
questions.  (If, and only if, it is 
determined that additional examination 
is needed, should the veteran be 
scheduled for a new VA examination by a 
physician to determine the etiology of 
any diagnosed gastrointestinal disorder 
found to be present.  A complete 
history of the claimed disorder should 
be obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.)  The examiner is 
requested to respond to the following 
questions:

a.	Does the veteran have a chronic 
identifiable stomach disorder?  

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed stomach 
disorder was caused by military 
service, or whether such an 
etiology or relationship is less 
than likely (i.e., less than a 50-
50 probability).  In doing so, to 
the extent needed, opinions 
entered here should be reconciled 
with the 2006 opinion.

c.	A complete rationale should be 
provided for all opinions 
rendered.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.  

NOTE: The term "at least as 
likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

2.	The veteran should also be scheduled 
for a VA cardiovascular examination, 
performed by an appropriate physician, 
to ascertain the current severity and 
all manifestations of his service-
connected hypertension.  All indicated 
tests and studies should be performed 
and all clinical findings reported in 
detail.  The claims file should be 
available for review prior to entering 
a final opinion.

3.	Then, the RO/AMC should request that 
the physician who performed the April 
27, 2006 VA ophthalmologic examination, 
(or similarly situated examiner,) 
review the examination report and the 
veteran's June 2007 written statement, 
and respond to the following questions.  
(If, and only if, it is deemed 
necessary that another examination is 
needed to enter an opinion, then the 
veteran should be scheduled for a new 
VA examination.  A complete history of 
the claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be conducted and all 
clinical findings reported in detail.)  
The physician is requested to review 
the evidence of record, including the 
veteran's service medical records, 
together with his post service medical 
records, and the April 2006 VA 
examination report and June 2007 
statement from the veteran, and address 
the following questions:

a.	If a bilateral eye disorder is 
diagnosed, the medical specialist 
should assess the nature, etiology 
and manifestations of any 
bilateral eye disorder found to be 
present.  

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed bilateral 
eye disorder was caused by 
military service, or whether such 
an etiology or relationship is 
less than likely (i.e., less than 
a 50-50 probability).

c.	The physician further should 
proffer an opinion, with 
supporting analysis, as to the 
likelihood that the veteran's 
diagnosed bilateral eye disorder 
was caused by or aggravated by his 
service- connected hypertension.  
The degree of bilateral eye 
disorder that would not be present 
but for the service-connected 
hypertension should be identified.

d.	In rendering an opinion, the 
examiner (if other than the April 
2006 VA examiner) is particularly 
requested to comment on the 
findings noted in the April 2006 
VA examination report (to the 
effect that it was unlikely that 
the veteran's dry eyes and 
glaucoma suspect were due to 
service) and the veteran's June 
2007 written statement that 
addresses the relationship between 
his service-connected hypertension 
and high blood pressure in the 
eyes.  A rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
file must be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

4.	Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a bilateral eye 
disorder, including as secondary to his 
service-connected hypertension, and a 
stomach disorder, and an increased 
initial rating for hypertension.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2007 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


